


Exhibit 10.5


EXECUTION VERSION


JOINDER AND SECOND AMENDMENT




THIS JOINDER AND SECOND AMENDMENT TO THE RECEIVABLES SALE AND CONVEYANCING
AGREEMENT (this “Amendment”), dated as of January 9, 2015, is entered into by
and among:
1.
SunCom Wireless Operating Company, L.L.C., a Delaware limited liability company
(the “Joining Seller”);



2.
Powertel/Memphis, Inc., a Delaware corporation (“Powertel”);



3.
Triton PCS Holdings Company L.L.C., a Delaware limited liability company
(“Triton”, together with Powertel, the “November 2014 Joining Sellers”);



4.
T-Mobile West LLC, a Delaware limited liability company (“West”);



5.
T-Mobile Central LLC, a Delaware limited liability company (“Central”);



6.
T-Mobile Northeast LLC, a Delaware limited liability company (“Northeast”);



7.
T-Mobile South LLC, a Delaware limited liability company (“South”, together with
West, Central and, Northeast, the “Original Sellers”); and



8.
T-Mobile PCS Holdings LLC, a Delaware limited liability company (the
“Purchaser”).



WHEREAS, the Original Sellers and the Purchaser are parties to that certain
Receivables Sale and Conveyancing Agreement, dated as of February 26, 2014, as
amended by that certain Joinder and First Amendment (as amended, restated, or
supplemented from time to time, collectively, the “Agreement”);
WHEREAS, pursuant to the Joinder and First Amendment, the November 2014 Joining
Sellers became “Sellers” under the Agreement.
WHEREAS, the parties hereto desire for the January 2015 Joining Seller to become
a “Seller” under, and as such term is defined in, the Agreement and otherwise to
amend the Agreement in certain respects as provided herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
1.
Defined Terms. Capitalized terms used and not otherwise defined herein are used
as defined in the Agreement.



2.
Joinder. Effective as of the date hereof, the Joining Seller hereby irrevocably,
absolutely and unconditionally shall become a party to the Agreement as a Seller
and agrees to be bound by


1

--------------------------------------------------------------------------------




all the terms, conditions, covenants, obligations, liabilities and undertakings
of each Seller or to which each Seller is subject thereunder, all with the same
force and effect as if the Joining Seller were a signatory to the Agreement, but
effective as of the date hereof.


3.
Amendments to Section 1.02.



(i)Effective as of the date hereof, the following definitions shall be added to
Section 1.02 of the Agreement in the appropriate alphabetical order:


“Designated SunCom Receivable” means a receivable originated by the January 2015
Joining Seller in November 2014, December 2014, or January 2015 on or before the
January 2015 Amendment Effective Date.
“January 2015 Joining Seller” means SunCom Wireless Operating Company, L.L.C.
“Joinder and First Amendment” means that certain Joinder and First Amendment to
the Receivables Sale and Conveyancing Agreement, by and among the Original
Sellers, the November 2014 Joining Sellers, and the Purchaser, dated as of
November 28, 2014.
(ii)Effective as of the date hereof, the term “Sellers” shall be amended and
restated in its entirety to read as follows:


“Sellers” shall mean, collectively and notwithstanding the definition of
“Seller” and “Sellers” set forth in the preamble to this Agreement, the Original
Sellers, the November 2014 Joining Sellers, and the January 2015 Joining Seller,
and “Seller” shall mean each of the Original Sellers, each of the November 2014
Joining Sellers, and the January 2015 Joining Seller.
4.
Amendment to Section 2.01(a). Effective as of the date hereof, Section 2.01(a)
of the Agreement shall be divided into six clauses and amended and restated in
its entirety to read as follows:



(i)Subject to the terms and conditions set forth in this Agreement, each
Original Seller on the Closing Date and each Business Day may, with respect to
Receivables that are not Eligible Receivables, and will, with respect to all
Eligible Receivables, sell, transfer, assign, set-over and otherwise convey and
the Purchaser shall purchase all of the Original Sellers’ right, title and
interest in and to such Receivables not previously sold to the Purchaser, and
all associated Related Rights (including all Collections associated with the
foregoing) with respect thereto.





















2

--------------------------------------------------------------------------------




(ii)Subject to the terms and conditions set forth in this Agreement, each
November 2014 Joining Seller will, on the Amendment Effective Date, with respect
to Designated November 2014 Receivables that are Eligible Receivables, sell,
transfer, assign, set-over and otherwise convey and the Purchaser shall purchase
all of the November 2014 Joining Sellers’ right, title and interest in and to
such Receivables, and all associated Related Rights (including all Collections
associated with the foregoing) with respect thereto; and, in connection with the
foregoing, the parties hereto, for all purposes, shall account for each
Designated November 2014 Receivable as if it had been sold by the applicable
November 2014 Joining Seller on the date it was originated.


(iii)Subject to the terms and conditions set forth in this Agreement, the
January 2015 Joining Seller and the Purchaser confirm and ratify, and the
January 2015 Joining Seller represents and warrants to the Purchaser for the
benefit of the Purchasing Entities, that, directly or indirectly (through Triton
or otherwise), the January Joining 2015 Seller has previously sold, transferred,
assigned, set-over and otherwise conveyed to the Purchaser and the Purchaser has
purchased all of the January 2015 Joining Seller’s right, title and interest in
and to each Designated SunCom Receivable that would have been an Eligible
Receivable if the January 2015 Joining Seller would have been a November 2014
Joining Seller under the Joinder and First Amendment, and all associated Related
Rights (including all Collections associated with the foregoing) with respect
thereto; and, in connection with the foregoing, the parties hereto, for all
purposes, shall account for each such Designated SunCom Receivable as if it had
been sold by the January 2015 Joining Seller on the date it was originated.


(iv)Subject to the terms and conditions set forth in this Agreement, each
November 2014 Joining Seller on each Business Day after the Amendment Effective
Date may, with respect to newly created Receivables originated after the
Amendment Effective Date that are not Eligible Receivables, and will, with
respect to all newly created Receivables originated after the Amendment
Effective Date that are Eligible Receivables, sell, transfer, assign, set-over
and otherwise convey and the Purchaser shall purchase all of the November 2014
Joining Sellers’ right, title and interest in and to such Receivables not
previously sold to the Purchaser, and all associated Related Rights (including
all Collections associated with the foregoing) with respect thereto.


(v)Subject to the terms and conditions set forth in this Agreement, the January
2015 Joining Seller on each Business Day after the January 2015 Amendment
Effective Date may, with respect to newly created Receivables originated after
the January 2015 Amendment Effective Date that are not Eligible Receivables, and
will, with respect to all newly created Receivables originated after the January
2015 Amendment Effective Date that are Eligible Receivables, sell, transfer,
assign, set-over

















3

--------------------------------------------------------------------------------




and otherwise convey and the Purchaser shall purchase all of the January 2015
Joining Seller’s right, title and interest in and to such Receivables not
previously sold to the Purchaser, and all associated Related Rights (including
all Collections associated with the foregoing) with respect thereto.


(vi)Each such sale, transfer, assignment, set-over and conveyance pursuant to
clauses (i), (ii), (iii), (iv) and (v) above shall be executed without recourse
(other than as expressly provided herein).


5.Amendment to Section 3.01(t). Effective as of the date hereof, Section 3.01(t)
of the Agreement shall be amended by deleting the reference to “Section 6.03”
and replacing it with “Section 6.02”.


6.True Sale; Grant of Security Interest. Without limiting the generality of the
foregoing, the parties hereto intend and agree that any conveyance by the
Joining Seller under the Agreement is intended to be a sale, assignment,
conveyance, set over and transfer of ownership of the related Receivables and
Related Rights so that such Receivables and Related Rights shall not be part of
such Joining Seller’s estate in the event of the filing of a bankruptcy petition
by or against the Joining Seller under any Insolvency Law. In the event,
however, that notwithstanding such intent and agreement, a conveyance
contemplated hereby is determined not to be a sale and conveyance of ownership,
the Joining Seller hereby grants to the Purchaser a perfected first priority
security interest in the Joining Seller’s right, title and interest in and to
(a) such Receivables, (b) Related Rights, and (c) all income from and proceeds
of the foregoing, collectively, and the Agreement shall constitute a security
agreement under applicable law, securing the Joining Seller’s obligations
thereunder. If such conveyance is deemed to be the mere granting of a security
interest to secure a borrowing, the Purchaser may, to secure the Purchaser’s own
borrowing under the Contribution Agreement (to the extent that a transfer of the
Receivables, the Related Rights, and all income from and proceeds of the
foregoing to T-Mobile Airtime Funding is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign to T-Mobile
Airtime Funding (i) all or a portion of the Receivables, pledged to the
Purchaser and not released from the security interest of the Agreement at the
time of such pledge and assignment, (ii) the other Related Rights, and (iii) all
income from and proceeds of the foregoing. Such repledge and reassignment may be
made by the Purchaser with or without a repledge and reassignment by the Sellers
of their rights under the Agreement, and without further notice to or
acknowledgment from the Joining Seller. The Joining Seller waives, to the extent
permitted by applicable law, all claims, causes of action and remedies, whether
legal or equitable (including any right of setoff), against the Purchaser or any
assignee of the Purchaser relating to such action by the Purchaser in connection
with the transactions contemplated by the Contribution Agreement, the
Receivables Purchase Agreement and the other Transaction Documents.


7.Affirmations on the January 2015 Amendment Effective Date. As of the date
hereof, the Joining Seller hereby makes each of the representations and
warranties and agrees to each of the covenants applicable to the Sellers
contained in the Agreement. For the avoidance of doubt on and after the date
hereof, the term “Transaction Documents,” as used in Section 3.01 of the
Agreement, shall include this Amendment.















4

--------------------------------------------------------------------------------




8.Affirmations of Representations and Warranties Relating to the Joining Seller
on Prior Purchase Dates. On each Purchase Date that occurred prior to the
January 2015 Amendment Effective Date, the Joining Seller shall be deemed to
have made the following representations and warranties relating to the Joining
Seller to the Purchaser for the benefit of the Onward Purchasers, on which the
Purchaser (and the Onward Purchasers) shall be deemed to have relied in
purchasing and accepting conveyance of the Designated SunCom Receivables and
Related Rights on each Purchase Date. Such representations and warranties
(unless expressly stated otherwise) speak as of each Purchase Date, but shall be
deemed to have survived the conveyance of the related Designated SunCom
Receivables and Related Rights to the Purchaser and the Onward Purchasers.


(a)Organization and Good Standing. The Joining Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of its organization, and has the limited liability company power to
own its assets and to transact the business in which it is currently engaged.
The Joining Seller is duly qualified to do business as a foreign limited
liability company and is in good standing in each jurisdiction in which the
character of the business transacted by it or properties owned or leased by it
requires such qualification and in which the failure so to qualify could
reasonably be expected to have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of the Joining Seller
or its ability to perform duties of the Sellers under the Agreement. The Joining
Seller is properly licensed in each jurisdiction to the extent required by the
laws of such jurisdiction in order to originate, acquire, or own or sell, and
(if the Joining Seller is to be the Servicer or a permitted subservicer of the
Servicer) service the Designated SunCom Receivables in accordance with the terms
of the Receivables Purchase Agreement.


(b)Authorization. The Joining Seller has the power and authority to perform the
duties of the Sellers under the Agreement and all of the transactions
contemplated under the Agreement as if it were a Seller under the Agreement.


(c)No Consent Required. The Joining Seller is not required to obtain the consent
of any other Person or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the performance of the duties of the Sellers under the
Agreement.


(d)No Violations. The Joining Seller’s performance of the duties of a Seller
under the Agreement will not violate any provision of any existing law or
regulation or any order or decree of any court or the certificate of formation
or limited liability company agreement or other corporate chartering instrument
of the Joining Seller, or constitute a material breach of any mortgage,
indenture, contract or other agreement to which the

















5

--------------------------------------------------------------------------------




Joining Seller is a party or by which it or any of its properties may be bound.


(e)Taxes. (i) The Joining Seller has filed all income tax and other material tax
returns required to be filed in the normal course of its business and has paid
or made adequate provisions for the payment of all taxes, assessments and other
governmental charges due from such Joining Seller or is contesting any such tax,
assessment or other governmental charge in good faith through appropriate
proceedings, (ii) no tax lien has been filed with respect thereto (other than
Permitted Liens), and (iii) no claim is being asserted with respect to any such
tax, fee or other charge.


(f)No Changes. The Joining Seller has not changed its name, identity, structure
or jurisdiction of organization, within the four months preceding the Purchase
Date (or if so changed, all necessary actions in connection with such change
have been or are being timely taken in accordance with Section 4.02 of the
Agreement). The Joining Seller has not changed the jurisdiction of its
organization within the four months preceding the date hereof and is not known
by and does not use any tradename or doing-business-as name.


(g)Solvency. The Joining Seller, on the Purchase Date and after giving effect to
conveyances made by the Joining Seller on such Purchase Date, is solvent and
will not be subject to a Bankruptcy Event. No event has occurred and is
continuing, or would result from any purchase by the Purchaser of Designated
SunCom Receivables from the Joining Seller or the application of the proceeds
therefrom, which constitutes a Bankruptcy Event.


(h)Investment Company. The Joining Seller is not an “investment company” under,
and as defined in, the Investment Company Act of 1940, as amended.


(i)Antecedent Debt. The sale of Designated SunCom Receivables by the Joining
Seller to the Purchaser, and all other transactions between the Joining Seller
and the Purchaser, have been and will be made in good faith and without intent
to hinder, delay or defraud creditors of the Joining Seller or any other member
of the T-Mobile Group.


(j)Compliance with Laws. The Joining Seller has not breached any material laws
applicable to it or its business or property that could reasonably be expected
to result in a Material Adverse Change with respect to the Joining Seller.


(k)Taxes. The Joining Seller is not required to account to any governmental body
or agency for any value added or other similar tax in respect of the assignment
by the Joining Seller of any Designated SunCom

















6

--------------------------------------------------------------------------------




Receivable and no withholding or other tax is deductible or payable on any
payment made by any Obligor with respect to any Designated SunCom Receivable.
All sales, excise or other taxes with respect to the goods, insurance or
services that are the subject of any Contract for a Designated SunCom Receivable
have been paid as and when due unless such amounts are being disputed in good
faith.


(l)No Deductions. The Joining Seller is not required to make any deduction for
or on account of taxes from any payment made by it under the Agreement.


(m)ERISA. The Joining Seller is not an employee benefit plan that is subject to
Title I of ERISA or Section 4975 of the Code or a “benefit plan investor” as
defined in Section 3(42) of ERISA and the Joining Seller shall not use the
assets of an employee benefit plan that is subject to Title I of ERISA or
Section 4975 of the Code or any “benefit plan investor” as defined in Section
3(42) of ERISA to discharge any of its obligations under the Agreement.


(n)Ownership. Upon each purchase of Designated SunCom Receivables, the Purchaser
shall acquire (i) a valid ownership interest in each such Designated SunCom
Receivable and all identifiable cash proceeds thereof and (ii) valid ownership
interest in all Related Rights with respect thereto.


(o)No Financing Statements. No effective financing statement or other instrument
similar in effect covering any Contract or any Designated SunCom Receivable or
the Related Rights or Collections with respect thereto is on file in any
recording office.


(p)Transfer of Designated SunCom Receivables. Immediately preceding its sale of
any Designated SunCom Receivables to the Purchaser, the Joining Seller, was the
owner of such Designated SunCom Receivables, free and clear of any lien and
after such sale of Designated SunCom Receivables to the Purchaser, the Purchaser
shall at all times have a valid ownership interest in the Designated SunCom
Receivables and ownership of the Designated SunCom Receivables shall be vested
in the Purchaser. Upon the completion of the transfers from the Seller to the
Purchaser or otherwise, the parties intend that (i) the Purchaser will be the
legal owner of the Designated SunCom Receivables (including the right to receive
all payments due to or become due thereunder), (ii) the Purchaser will have good
title to the Designated SunCom Receivables, and (iii) the Designated SunCom
Receivables will be free and clear of all liens.


(q)Purchase in Good Faith. The Purchaser shall take its interest in the
Designated SunCom Receivables in good faith, for value, and without notice or
knowledge of any adverse claims, liens, or encumbrances or any















7

--------------------------------------------------------------------------------




defense against payment of or claim to the Designated SunCom Receivables on the
part of any person.


(r)Information True and Correct. To the extent that information furnished
hereunder is ultimately shared with and relied upon by the Bank Purchasers, all
such information and each exhibit, financial statement, document, book, record
or report furnished at any time by or on behalf of the Joining Seller to the
Purchaser in connection with the Agreement is true, complete and accurate in all
material respects as of its date or as of the date so furnished, and, as of such
date, no such document contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading.


(s)Place of Business. The principal place of business and chief executive office
of the Joining Seller and the office where the Joining Seller keeps its records
concerning the Designated SunCom Receivables is SunCom Wireless Operating
Company, L.L.C., c/o T-Mobile USA, Inc., 12920 SE 38th Street Bellevue,
Washington 98006.


9.Affirmations of Representations and Warranties Relating to Receivables on
Prior Purchase Dates. On each Purchase Date that occurred prior to the January
2015 Amendment Effective Date, the Joining Seller shall be deemed to have made
the following representations and warranties to the Purchaser, with respect to
each Designated SunCom Receivable purchased or purported to be purchased on such
date, for the benefit of the Onward Purchasers, on which the Purchaser (and the
Onward Purchasers) shall be deemed to have relied in purchasing and accepting
conveyance of the Designated SunCom Receivables and Related Rights on each
Purchase Date. Such representations and warranties (unless expressly stated
otherwise) speak as of each Purchase Date, but shall be deemed to have survived
the conveyance of the related Designated SunCom Receivables and Related Rights
to the Purchaser and the Onward Purchasers.


(a)If the Joining Seller had been a November 2014 Joining Seller under the
Joinder and First Amendment and all necessary action regarding the filing of
financing statements had taken place on the Amendment Effective Date, such
Designated SunCom Receivable would have been an Eligible Receivable.


(b)Such Designated SunCom Receivable is a validly existing Receivable and each
Contract with respect to such Designated SunCom Receivable is effective to
create, and has created, a legal, valid and binding obligation of the related
Obligor to pay the Outstanding Balance of the Designated SunCom Receivable
created thereunder and any accrued interest thereon, enforceable against the
Obligor in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).















8

--------------------------------------------------------------------------------




(c)T-Mobile Airtime Funding has sole, legal, good, and beneficial title to such
Designated SunCom Receivable.


(d)T-Mobile Airtime Funding has not entered into any agreements that would
impair the rights of Billing Gate One in, or altered any of the material terms
(including the maturity or Due Date) of, such Designated SunCom Receivable.


(e)T-Mobile Airtime Funding has not previously sold, transferred or otherwise
disposed of such Designated SunCom Receivable to, or in favor of, any Person
other than Billing Gate One.


(f)The sale of such Designated SunCom Receivable, together with any and all
Related Rights, to Billing Gate One pursuant to the Receivables Purchase
Agreement constitutes a valid sale, transfer and assignment of all of T-Mobile
Airtime Funding’s right, title and interest in, to and under such Designated
SunCom Receivable and Related Rights to Billing Gate One that free and clear of
any Adverse Claim (other than any Adverse Claim arising under any Transaction
Document); such sale, transfer and assignment is made for “reasonably equivalent
value” (as such term is used in Section 548 of the Bankruptcy Code) and not for,
or on account of, “antecedent debt” (as such term is used in Section 547 of the
Bankruptcy Code); and without limiting any of the foregoing, such sale, transfer
and assignment is made in good faith without the intent to defraud any creditors
of T-Mobile Airtime Funding or the Joining Seller.


(g)T-Mobile Airtime Funding (i) shall have received such Designated SunCom
Receivable as a contribution of capital by T-Mobile PCS Holdings or (ii) shall
have purchased such Designated SunCom Receivable from T-Mobile PCS Holdings in
exchange for payment (made by T-Mobile Airtime Funding to T-Mobile PCS Holdings
in accordance with the provisions of the Contribution Agreement) of cash or a
deferred purchase price in an amount that constitutes fair consideration and
reasonably equivalent value. Each such sale referred to in clause (ii) of the
preceding sentence shall not have been made for or on account of an antecedent
debt owed by the Joining Seller or T-Mobile PCS Holdings to T-Mobile Airtime
Funding.


(h)No event would result from a purchase in respect of such Designated SunCom
Receivable or from the application of the proceeds therefrom that constitutes a
Termination Event.


10.Representations and Warranties. Each of the parties hereto hereby represents
and warrants that this Amendment constitutes the legal, valid and binding
obligation of such party, enforceable against it in accordance with its terms,
except as limited by bankruptcy, insolvency or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to the general principals of equity.













9

--------------------------------------------------------------------------------




11.Agreement in Full Force and Effect as Amended. Except as specifically amended
hereby, the Agreement shall remain in full force and effect and is hereby
ratified and reaffirmed by the parties hereto. All references to the Agreement
shall be deemed to mean the Agreement as modified hereby. The parties hereto
agree to be bound by the terms and conditions of the Agreement as amended by
this Amendment, as though such terms and conditions were set forth herein.


12.Counterparts. This Amendment may be executed by different parties on any
number of counterparts, each of which shall constitute an original and all of
which, taken together, shall constitute one and the same agreement.


13.Further Amendment. This Amendment may not be amended or otherwise modified
except as provided in the Agreement.


14.Section Headings. The section headings in this Amendment are for reference
only and shall not affect the construction of this Amendment.


15.Governing Law; Venue; Waiver of Jury Trial. The provisions of Section 6.06,
6.12 and 6.13 of the Agreement are hereby incorporated by reference as if fully
set forth herein, except that references therein to “this Agreement” shall be
construed herein as references to the Agreement, as amended by this Amendment.


[SIGNATURE PAGES FOLLOW]



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date written
above.
T-MOBILE PCS HOLDINGS LLC, as the Purchaser
 
T-MOBILE WEST LLC, as a Seller
 
 
 
By:_/s/ J. Braxton Carter_________________
 
By: _/s/ J. Braxton Carter________________
Name: J. Braxton Carter
 
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
 
Title: Executive Vice President & Chief Financial Officer
 
 
 
T-MOBILE CENTRAL LLC, as a Seller
 
T-MOBILE NORTHEAST LLC, as a Seller
 
 
 
By: _/s/ J. Braxton Carter________________
 
By: _/s/ J. Braxton Carter________________
Name: J. Braxton Carter
 
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
 
Title: Executive Vice President & Chief Financial Officer
 
 
 
T-MOBILE SOUTH LLC, as a Seller
 
POWERTEL/MEMPHIS, INC., as a Seller
 
 
 
By: _/s/ J. Braxton Carter________________
 
By:_ _/s/ J. Braxton Carter_______________
Name: J. Braxton Carter
 
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
 
Title: Executive Vice President & Chief Financial Officer
 
 
 
TRITON PCS HOLDINGS COMPANY L.L.C., as a Seller
 
T-Mobile Legal Approval By:
 
 
_/s/ Paul Fondahn_____________________
By: _/s/ J. Braxton Carter________________
 
 
Name: J. Braxton Carter
 
 
Title: Executive Vice President & Chief Financial Officer
 
 
 
 
 
SUNCOM WIRELESS OPERATING COMPANY, L.L.C., as the Joining Seller
 
 
 
 
 
By: _/s/ J. Braxton Carter________________
 
 
Name: J. Braxton Carter
 
 
Title: Executive Vice President & Chief Financial Officer
 
 
















Joinder and Second Amendment to Conveyancing Agreement



--------------------------------------------------------------------------------




ACKNOWLEDGED AND ACCEPTED:


T-MOBILE US, INC., as Performance
 
T-MOBILE AIRTIME FUNDING LLC, as Funding Purchaser and Funding Seller
 
 
 
By: _/s/ J. Braxton Carter________________
 
By: _/s/ J. Braxton Carter________________
Name: J. Braxton Carter
 
Name: J. Braxton Carter
Title: Executive Vice President & Chief Financial Officer
 
Title: Executive Vice President & Chief Financial Officer
 
 
 
T-Mobile Legal Approval By:
 
 
_/s/ Paul Fondahn______________________
 
 








































































Joinder and Second Amendment to Conveyancing Agreement



--------------------------------------------------------------------------------




BILLING GATE ONE LLC, as Purchaser under the Master Receivables Purchase
Agreement By: Billing Gate One Trust, as Manager
By: Wells Fargo Delaware Trust Company, National Association, solely as Trustee
and not in its individual capacity




By:    /s/ Sandra Battaglia__________
Name:    Sandra Battaglia____________
Title:    Vice President _____________
















































































Joinder and Second Amendment to Conveyancing Agreement



--------------------------------------------------------------------------------




LANDESBANK HESSEN-THURINGEN GIROZENTRALE, as Bank Purchasing Agent and a Bank
Purchaser




By:    /s/ Bjoern Mollner___________    
 
By:    /s/ Osterloh___________________
Name:    Bjoern Mollner_____________
 
Name:    Osterloh_____________________
Title:    Vice President______________
 
Title:    Vice President________________















































































                
 

Joinder and Second Amendment to Conveyancing Agreement



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., DUSSELDORF BRANCH, as a Bank Purchaser




By:    /s/ Seiichi Kuroiwa___________    
 
By:    /s/ Stephan Stamm_______________
Name:    Seiichi Kuroiwa_____________    
 
Name:    Stephan Stamm______________
Title:    General Manager_____________    
 
Title:    Deputy General Manager________



















































































 

Joinder and Second Amendment to Conveyancing Agreement

